Name: Council Regulation (EC) No 3021/95 of 22 December 1995 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the chemical and allied sectors)
 Type: Regulation
 Subject Matter: industrial structures and policy;  production;  chemistry;  EU finance;  tariff policy
 Date Published: nan

 30 . 12 . 95 EN Official Journal of the European Communities No L 318/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 3021/95 of 22 December 1995 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products ( in the chemical and allied sectors ) THE COUNCIL OF THE EUROPEAN UNION, situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community 's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially , particularly because of the existence of Community production, and in other cases to suspend them completely; Whereas the decision for the suspension of these autonomous duties should be taken by the Community; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1996 . Article 2 This Regulation shall enter into force on 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1995 . For the Council The President L. ATIENZA SERNA No L 318/2 | EN I Official Journal of the European Communities 30 . 12 . 95 ANNEX CN code TARIC Description Rate of autonomous duty ( % ) ex 2805 30 10 *20 Alloy of lanthanum and other rare earth metals , containing by weight 43 % or more of lanthanum 0 ex 2823 00 00 * 10 Titanium dioxide , of a purity by weight of 99,9 % or more , with an average grain-size of 1,2 micrometres or more but not exceeding 1,8 micrometres , for the manufacture of goods of heading No 8532 or 8533 ( a ) 0 ex 2826 90 90 * 10 Potassium hexafluorophosphate 0 ex 2839 90 00 * 10 Lead silicate hydrate, of a lead content by weight of 84,5 % ( ±1,5 % ), evaluated as lead monoxide, in the form of powder 0 ex 2843 90 90 *20 Palladium monoxide 0 ex 2909 50 90 * 10 4-(2-Methoxyethyl )phenol 0 ex 2914 70 90 *20 21-Chloro-9Ã ,l lÃ -epoxy-1 7-hydroxy-l 6a-methylpregna-l,4-diene-3,20-dione 0 ex 2917 Ã 3 00 * 10 Sebacic acid 0 ex 2917 20 00 * 30 1 ,4,5,6 , 7,7-Hexachloro-8,9,l 0-trinorborn-5-ene-2,3-dicarboxylic anhydride 0 ex 2917 39 90 * 35 Dimethyl naphthalene-2,6-dicarboxylate 0 ex 2918 17 00 * 10 Phenylglycolic acid (mandelic acid ) 0 ex 291 8 90 00 * 75 Sodium phenoxyacetate 0 ex 2920 10 00 * 10 Fenitrothion ( ISO ) 0 2920 90 30 Trimethyl phosphite 0 ex 2921 42 10 * 10 2,6-Dichloro-4-nitroaniline 0 ex 2921 42 10 * 20 2-Bromo-4,6-dinitroaniline 0 ex 2921 42 10 * 30 4-Aminobenzene-l,3-disulphonic acid and its salts 0 ex 2921 51 10 * 10 ra-Phenylenediamine , of a purity by weight of 99 % or more and containing:  1 % or less by weight of water ,  200 mg/kg or less of o-phenylenediamine and  450 mg/kg or less of p-phenylenediamine 0 ex 2921 59 00 * 60 Mixture of isomers of 3,5-diethyltoluenediamine 0 ex 2922 1 9 00 * 55 4,4-Dimethoxybutylamine 0 ex 2922 21 00 * 10 2-Amino-5-hydroxynaphthalene-l,7-disulphonic acid and its salts , of a purity by weight of 60 % or more 0 ex 2922 29 00 * 30 4-Amino-5-methoxy-2-methylbenzenesulphonic acid 0 ex 2922 29 00 * 40 2-Amino-4-f £?rf-pentyl-6-nitrophenol 0 30 . 12 . 95 I EN I Official Journal of the European Communities No L 318/3 CN code TARIC Description Rate of autonomous duty ( % ) ex 2922 30 00 * 10 l-Amino-4-bromo-9,10-dioxoanthracene-2-suiphonic acid and its salts 0 ex 2923 90 00 * 10 Tetramethylammonium hydroxide , in the form of an aqueous solution containing:  25 % ( ±0,1 % ) by weight of tetramethylammonium hydroxide ,  5 mg/kg or less of halide,  10 micrograms/kg or less of sodium,  10 micrograms/kg or less of calcium,  10 micrograms/kg or less of iron and  10 micrograms/kg or less of zinc 0 ex 2924 29 90 * 50 3 '-Diethylamino-4 '-methoxyacetanilide 0 ex 2924 29 90 * 60 5-[N-(2-Acetoxyethyl)acetoxyacetamido]-N,N'-bis(2,3-diacetoxypropyl)-2,4,6 ­ triiodoisophthalamide 0 ex 2926 90 90 * 65 2-Amino-5-nitrobenzonitrile 0 ex 2926 90 90 * 75 Chlorothalonil ( ISO ) 0 ex 2930 90 95 * 17 3,3'-Thiodi(propionic acid ) 0 2931 00 10 Dimethyl methylphosphonate 0 ex 2931 00 80 * 70 N-(Phosphonomethyl)iminodiacetic acid 0 ex 2933 21 00 * 30 3'-[4,4-Dimethyl-2-(4,4-dimethyl-2,5-dioxoimidazolin-l-yl)-3 ­ oxovalerylamino]-4'-methoxystearanilide 0 ex 2933 69 90 * 35 Tris(2,3-epoxypropyl)-l ,3,5-triazinanetrione 0 ex 2933 69 90 * 40 Cyanazine ( ISO ) 0 ex 2934 10 00 * 20 2-(4-Methylthiazol-5-y 1 )ethanol 0 ex 2934 90 99 * 38 4-[4-(Tridecyl[branched]oxy)phenyl]-l,4-thiazinane 1 , 1 -dioxide 0 ex 2935 00 00 * 45 Mixture of isomers consisting of N-ethyltoluene-2-sulphonamide and N-ethyltoluene-4-sulphonamide 0 ex 3204 15 00 * 30 Dye C.I. Vat Red 74 0 ex 3204 1 7 00 * 10 Dye C.I. Pigment Yellow 81 0 3301 12 10 Essential oil of orange , not deterpenated 0 ex 3506 91 00 * 10 Adhesive based on an aqueous dispersion of a mixture of dimerized rosin and a copolymer of ethylene and vinyl acetate ( EVA) 0 ex 3507 90 00 * 65 Asparaginase 0 ex 3815 12 00 * 20 Catalyst consisting of palladium and rhenium, fixed on a support of active carbon , in the form of powder, containing:  0,5 % or more but not more than 1,5 % by weight of palladium,  3 % or more but not more than 5 % by weight of rhenium and  0,1 mole % or more but not more than 1 mole % of alkaline metals , for use in the manufacture of tetrahydrofuran ( a ) 0 No L 318/4 I EN | Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty ( % ) ex 3815 19 00 * 16 Catalyst consisting of dichromium trioxide, fixed on a support of aluminium oxide 0 ex 381 8 00 10 * 10 Silicon discs, with phosphorus diffused into one side, of a thickness not exceeding 310 micrometres, for use in the manufacture of semiconductor devices of heading No 8541 ( a ) 0 ex 3824 90 90 * 03 Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight :  70 % or more but not more than 78 % of dialuminium trioxide and  1 9 % or more but not more than 26 % of zirconium dioxide 5,2 ex 3824 90 90 * 35 Preparation consisting predominantly of ethylene glycol and N,N-dimethylformamide or ethylene glycol and Ã ³-butyrolactone , for the manufacture of electrolytic capacitors ( a ) 0 ex 3824 90 90 * 36 Preparation consisting predominantly of Ã ³-butyrolactone and quaternary ammonium salts , for the manufacture of electrolytic capacitors ( a ) 0 ex 3824 90 90 * 37 2,4,7,9-Tetramethyldec-5-yn-4,7-diol , hydroxyethylated 0 ex 3824 90 90 * 38 Copper zinc (irrite, in the form of granules of a size not exceeding 120 micrometres, coated with a silicone resin 0 ex 3824 90 90 * 39 Styrene oligomer 0 ex 3824 90 90 * 41 Preparation consisting of a-(4-allyloxycarbonylbenzoyl)-KÃ ¼-allyloxypoly|oxy(2  methylethylene)oxyterephthaloyl ] and either diallyl-2,2'-oxydiethyl dicarbonate or diallyl isophthalate 0 ex 3901 90 00 * 97 Copolymer of ethylene , vinyl acetate and carbon monoxide, for use as a plasticizer in the manufacture of roof sheets ( a ) 0 ex 3903 19 00 * 20 Polystyrene of a molecular weight not exceeding 5 000 0 ex 3903 90 00 ex 391 1 90 90 * 80 * 89 Copolymer of a-methylstyrene and styrene, having a softening point exceeding 113 °C 0 ex 3904 61 90 * 10 iMixture of polytetrafluoroethylene and mica, in one of the forms mentioned in note 6 ( b ) to Chapter 39 0 ex 3905 99 00 * 94 Polyvinyl acetate phthalate 0 ex 3906 90 00 * 70 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for the manufacture of medicaments of heading No 3003 or 3004 ( a ) 0 ex 3906 90 00 * 80 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for use as a stabilizer in emulsions or dispersions with a pH of more than 13(a ) 6 ex 3907 30 00 * 20 Epoxyde resin in the form of powder, containing by weight 44 % or more but not more than 55 % of quartz and 0,5 % or more but not more than 1 % of diantimony trioxide, for the coating of film capacitors ( a ) 0 ex 391 1 90 90 * 85 Copolymer of dibutyl maleate and N-vinyl-2-pyrrolidone, in one of the forms mentioned in note 6 ( a ) of Chapter 39 0 30 . 12 . 95 EN Official Journal of the European Communities No L 318/5 CN code TARIC Description Rate of autonomous duty ( % ) ex 3911 90 90 * 87 Copolymer of vinyltoluene and a-methylstyrene 0 ex 391 1 90 90 * 88 Hydrogenated copolymers of vinyltoluene and a-methylstyrene 0 ex 3919 90 10 * 10 Shaped sheet of plastic , with an adhesive layer containing polyisobutylene and pectin, for the manufacture of colostomy bags ( a ) 0 ex 3919 90 31 * 10 Reflecting laminated sheeting, metallized, not containing glass balls or pyramidal ex 3920 69 00 * 80 patterns, consisting of one sheet of polyester and at least another sheet of polyester or other plastic material and coated on one side with an adhesive, whether or not protected by a release sheet, in rolls, each roll of a width of 150 cm or more and a gross weight of 75 kg or more 0 ex 3919 90 31 * 40 Reflecting polyester sheeting embossed in a regular pyramidal pattern , for the ex 3920 62 10 * 40 manufacture of safety stickers and badges, safety clothing and accessories thereof, or of ex 3920 62 90 *20 school satchels , bags or similar containers ( a ) ex 3920 63 00 * 30 ex 3920 69 00 * 30 0 ex 3919 90 61 * 92 Polyvinyl chloride sheeting, of a thickness of less than 1 mm, coated with an adhesive in ex 3919 90 69 * 92 which are embedded glass balls of a diameter not exceeding 100 micrometres 0 ex 3919 90 61 * 93 Adhesive film consisting of a base of a copolymer of ethylene and vinyl acetate ( EVA) of ex 3919 90 69 * 93 a thickness of 120 micrometres or more and an adhesive part of acrylic type of a thickness of 10 micrometres or more, for the protection of the surface of silicon discs ( a ) 0 ex 3920 51 00 * 10 Polymethyl methacrylate plate , with an antistatic coating, of dimensions of 738 x 972 mm ( ±1,5 mm) 0 ex 3920 62 10 * 10 Polyethylene terephthalate film, of a thickness of less than 11 micrometres, for the manufacture of digital audio cassettes ( a ) 0 ex 3920 62 10 * 20 Polyethylene terephtalate film, not coated with an adhesive, of a thickness not exceeding 25 micrometres, either :  only dyed in the mass, or  dyed in the mass and metallized on one side 0 ex 3920 62 10 * 45 Film of polyethylene terephthalate only, of a total thickness not exceeding 120 micrometres, consisting of one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 ex 3920 62 10 * 50 Polyethylene terephthalate film , of a thickness of 20 micrometres or more but not exceeding 30 micrometres, coated on one side with silicone, for use in the manufacture of window film ( a ) 5,6 ex 3920 62 10 * 55 Laminated film of polyethylene terephthalate only, of a total thickness not exceeding 120 micrometres, consisting of one layer which is metallized only and one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 ex 3920 62 10 * 65 Single ply film of polyethylene terephthalate only , of a thickness not exceeding 120 micrometres, which only :  contains a colouring and/or UV-absorbing material throughout the mass and  is metallized on one side, whether or not coated on one or both sides with a vinyl acrylate polymer but having no other coating or adhesive 0 No L 318/6 EN Official Journal of the European Communities 30 . 12 . 95 CN code TAR C Description Rate of autonomous duty ( % ) ex 3921 19 90 * 91 ex 401 6 99 88 * 10 Microporous polypropylene film of a thickness not exceeding 30 micrometres Soft rubber sealing stoppers for the manufacture of electrolytic capacitors ( a ) Overlay paper, of a width of more than 205 cm and an abrasion resistance of at least 6 000 rpm fas determined by the EN 438-2:1991 method ) Kraft paper impregnated with an acrylic polymer with a nominal weight of 85 g/m2 ex 4805 60 90 10 ex 4811 39 00 * 10 ex 4911 99 00 &gt; 10 Polyester film , partially coated with a magnetic metal layer showing a regular repeating logo or motif, for the manufacture of security threads ( a ) ex 5402 33 10 ex 5402 33 90 * 10 * 10 Textured yarn of polyester , single or two ply, measuring per single yarn 120 decitex and consisting of 36 filaments or measuring per single yarn 167 decitex and consisting of 48 filaments each having a random variation of diameter along its length ex 5402 33 90 * 20 Textured yarn of polyester , measuring per single yarn 167 decitex and consisting of 60 filaments or measuring per single yarn 334 decitex and consisting of 78 filaments , having filaments both of polyethylene terephthalate and of a polyethylene terephthalate which has been chemically modified to allow it to be dyeable with cationic dyestuffs ex 5911 90 90 &gt; 40 Acrylic fibre rods, having a length of not more than 50 cm, for the manufacture of pen tips ( a ) ex 6903 90 80 ex 6909 19 00 * 10 * 40 Beryllium oxide, of a purity by weight of more than 99 % , in the form of blanks , bars , blocks or plates 0 0 0 0 0 0 0 0 0 0 0 0 ex 7011 10 90 * 10 Glass lenses with a stippled front refractor or with a front refractor composed of prismatic elements, with an external diameter of more than 121 mm but not exceeding 125 mm ex 7011 10 90 * 20 Parabolic glass reflectors , with an external diameter of more than 121 mm but not exceeding 125 mm *40ex 701 1 20 00 Glass face-plate :  with a diagonal measurement of 366,4 mm ( ±1,5 mm) and of dimensions of 246,4 x 315,4 mm ( ±1,5 mm),  with a diagonal measurement of 391 mm ( ±1,5 mm ) and of dimensions of 261,4 x 326,8 mm ( ±1,5 mm),  with a diagonal measurement of 442 mm ( ±1,5 mm ) and of dimensions of 293.4 x 369,2 mm ( ±1,5 mm),  with a diagonal measurement of 513,5 mm ( ±1,6 mm) and of dimensions of 341.8 x 440,5 mm ( ±1,6 mm),  with a diagonal measurement of 544,5 mm ( ±1,6 mm) and of dimensions of 358 x 454 mm ( ±1,6 mm),  with a diagonal measurement of 629,8 mm ( ±3 mm ) and of dimensions of 406.5 x 519 mm ( ±2 mm ),  with a diagonal measurement of 639,3 mm ( ±3 mm) and of dimensions of 413.6 x 527 mm ( ±2 mm) or  with a diagonal measurement of 838,2 mm ( ±1,5 mm ) and of dimensions of 549.9 x 695,6 mm ( ±1,5 mm), and with a raised edge , for the manufacture of colour cathode-ray tubes ( a ) 30 . 12 . 95 I EN 1 Official Journal of the European Communities No L 318/7 CN code TARIC Description Rate of autonomous duty ( % ) ex 7011 20 00 h 80 Glass cone:  with a diagonal measurement of 365,0 mm ( ±1,5 mm) and of dimensions of 243,2 x 312,8 mm ( ±1,5 mm),  with a diagonal measurement of 389,6 mm ( ±1,5 mm) and of dimensions of 258,5 x 324,5 mm ( ±1,5 mm) or  with a diagonal measurement of 439,9 mm ( ±1,5 mm) and of dimensions of 290 x 366,6 mm ( ±1,5 mm) ex 7019 32 00 ex 7019 39 10 ex 7019 39 90 no * 10 * 10 Non-woven product of non-textile glass fibre, for the manufacture of air-filters or of air-filtration products ( a ) 0 0 0 0 0 ex 7306 30 29 h 91 Non-alloy steel precision tube, welded and cold-finished, of an external diameter exceeding 160 mm and a wall thickness exceeding 2 mm ex 8418 99 90 ' 9 \ Welded cooling micro-elements, of an alloy of aluminium, for the manufacture of condensers ( a ) ex 8421 99 00 &gt; 95 Parts of equipment for the filtration of magnetic dispersions, consisting essentially of nylon-6 fibres, enclosed in a plastic casing of a diameter of 70 mm ( ±2 mm ) and a length of 520 mm ( ±5 mm) ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.